



UNITED FIRE GROUP, INC.
NON-EMPLOYEE DIRECTOR STOCK PLAN
(as amended)
I.    Purpose
The purpose of this Non-Employee Director Stock Plan (the “Plan”) is to advance
the interests of United Fire Group, Inc. (the “Company”) through the attraction,
motivation and retention of qualified non-employee directors. The Plan will
provide a means for non-employee directors to increase their equity ownership of
the Company. By increasing their equity ownership of the Company, the economic
interests of the non-employee directors will more closely align with those of
all other shareholders of the Company, and the non-employee directors will have
an additional incentive to contribute to the success of the Company and the
Affiliated Companies. This is an amendment and restatement of the terms of the
Predecessor Plan Document, effective as of February 21, 2020.
II.    Definitions
The following terms wherever used herein shall have the meanings set forth
below.
A.    Affiliated Company or Affiliated Companies. The term “Affiliated Company”
or “Affiliated Companies” means component member or members of a controlled
group of corporations, as defined under Section 1563 of the Internal Revenue
Code of 1986, as amended, in which the Company is also a component member.
B.    Award. The term “Award” means a grant of Options, Restricted Stock, or
Restricted Stock Units under the Plan.
C.    Award Agreement. The term “Award Agreement” means an Option Agreement,
Restricted Stock Agreement, or RSU Agreement.
D.    Beneficial Owner. The term “beneficial owner” means a Person as defined in
Rule 13d-3 under the Exchange Act,
E.    Board of Directors. The term “Board of Directors” means the Board of
Directors of the Company.
F.    Change in Control of the Company. The term “Change in Control of the
Company” means a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act, whether or not the Company is in fact required to comply
with that Regulation. A Change in Control of the Company shall be deemed to have
occurred if:
1.    Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities;
2.    during any period of two consecutive years (not including any period prior
to the adoption of the Plan), individuals who at the beginning of such period
constitute the Board of Directors and any new director whose election by the
Board of Directors or nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors (This clause II shall not apply
to a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clauses (1) or (3) of this
definition.); or
3.     consummation of a merger, share exchange or consolidation of the Company
with any other company, other than a merger, share exchange or consolidation
that results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of such surviving entity outstanding immediately after
such merger, share exchange or consolidation or consummation of a plan of
complete liquidation of the Company or consummation of the sale or disposition
by the Company of all or substantially all the Company’s assets.
G.    Committee. The term “Committee” means the Compensation Committee of the
Board of Directors.
H.    Common Stock. The term “Common Stock” means the shares of common stock,
par value $.001 per share, of the Company.
I.    Company. The term “Company” means United Fire Group, Inc., an Iowa
corporation.
J.    Date of Grant. The “Date of Grant” is the date the Board of Directors
grants an Award to an Eligible Director. The Date of Grant will be a date
determined by the Board of Directors.
K.    Eligible Director. The term “Eligible Director” means any person who on
the Date of Grant is a member of the Board of Directors of the Company or the
Affiliated Companies and who is not an employee of the Company or the Affiliated
Companies.
L.    Exchange Act. The term “Exchange Act” means the Securities Exchange Act of
1934, as amended.
M.    Fair Market Value. The term “Fair Market Value” of the Common Stock means:
1.    the closing price of a Share on the principal national securities exchange
on which Shares are then trading, or, if Shares were not traded on such date,
then on the next preceding date on which a trade occurred; or





--------------------------------------------------------------------------------





2.    if Common Stock is not traded on a national securities exchange but is
quoted on the National Association of Securities Dealers, Inc. Authorized
Quotation System (“NASDAQ”) or a successor quotation system, the last reported
sale price on such date as reported by NASDAQ or such successor quotation
system; or
3.    if Common Stock is not traded on a national securities exchange and is not
reported in NASDAQ or a successor quotation system, the closing bid price (or
average bid prices) last quoted on such date by an established quotation service
for over-the-counter securities; or
4.    if Common Stock is not publicly traded on such date, the value of a Share
as established by the Board of Directors acting in good faith and taking into
consideration all factors which it deems appropriate, including, without
limitation, recent sale or offer prices for the Common Stock in private
arm’s-length transactions. During periods when the Fair Market Value of a Share
cannot be determined under any of the methods specified in clauses (1), (2) and
(3), above, the Board of Directors shall have the authority to establish the
Fair Market Value of the Common Stock as of the beginning of (or periodically
during) each fiscal year of the Company and to use such value for all
transactions occurring thereafter within such fiscal year.
N.    Grantee. A “Grantee” is an Eligible Director to whom the Board of
Directors has granted an Award.
O.    Option. The term “Option” means any right granted pursuant to the Plan to
purchase shares of Common Stock at an Option Price established by the Board of
Directors.
P.    Option Agreement. The term “Option Agreement” means the agreement between
the Company and the recipient of an Option that contains the terms, conditions
and restrictions pertaining to such Options.
Q.    Option Expiration Date. The “Option Expiration Date” is the date an Option
expires.
R.    Option Price. The “Option Price” is the price at which Common Stock may be
purchased upon the exercise of an Option.
S.    Person. The term “Person” means a person as used in Section 13(d) and
14(d) of the Exchange Act, other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliated Companies or a Company owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as the
ownership of Common Stock of the Company.
T.    Plan. The term “Plan” means this United Fire Group, Inc. Non-Employee
Director Stock Plan.
U.    Predecessor Plan Document. The term “Predecessor Plan Document” means the
United Fire & Casualty Company 2005 Non-Qualified Non-Employee Director Stock
Option and Restricted Stock Plan.
V.     Restricted Stock. The term “Restricted Stock” means a Share awarded under
the Plan that is subject to restrictions determined by the Board of Directors.
W.    Restricted Stock Agreement. The term “Restricted Stock Agreement” means
the agreement between the Company and the recipient of Restricted Stock that
contains the terms, conditions and restrictions pertaining to such Restricted
Stock.
X.    Restricted Stock Unit. The term “Restricted Stock Unit” means a
bookkeeping entry representing the equivalent of one Share, subject to the terms
and conditions hereof, and represents an unfunded and unsecured obligation of
the Company.
Y.     RSU Agreement. The term “RSU Agreement” means the agreement between the
Company and the recipient of a Restricted Stock Unit that contains the terms,
conditions and restrictions pertaining to such Restricted Stock Unit.
Z.    RSU Vesting Date. The term “RSU Vesting Date” means, as to any RSU, the
date on which any vesting or forfeiture conditions applicable to the RSU shall
lapse.
AA.    Share. The term “Share” means a share of Common Stock.
III.    Effective Date of the Plan
The Plan shall become effective upon approval of the shareholders owning a
majority of the outstanding shares of the Company eligible to vote.
IV.    Operation and Administration
A.    The Board of Directors shall administer the Plan, provided however, the
Board of Directors may delegate its responsibilities and duties under the Plan
to the Committee. If the Board of Directors delegates responsibilities and
duties to the Committee, the Committee is empowered to do all acts with respect
to the Plan that the Plan authorizes the Board of Directors to do.
B.    The Board of Directors may establish, from time to time and at any time,
subject to the limitations of the Plan as set forth herein, such rules and
regulations and amendments and supplements thereto, as it deems necessary to
comply with applicable law and regulation and for the proper administration of
the Plan.
C.    The Board of Directors shall have the authority and discretion, subject to
the express provisions and restrictions of the Plan, to determine, without
limitation:
1.    which Eligible Directors receive Awards;
2.    when Awards shall be granted;
3.    the Option Price;





--------------------------------------------------------------------------------





4.    the Option Expiration Date;
5.    the Date of Grant;
6.    the vesting schedule of Awards or whether Options shall be immediately
vested,
7.    the terms and conditions of Awards, other than those terms and conditions
set forth in the Plan; and
8.    the number of Shares to be issued or made subject to potential future
issuance pursuant to an Award Agreement.
D.    The Company shall grant Awards and Awards shall become effective only
after prior approval of the Board of Directors.
E.    All distributions under the Plan are subject to withholding of taxes if
and when legally required. If withholding of taxes is required, the Board of
Directors may condition the delivery of any Shares or other benefits under the
Plan on satisfaction of the applicable withholding obligations. The Board of
Directors, in its discretion, and subject to such requirements as the Board of
Directors may impose prior to the occurrence of such withholding, may permit any
applicable withholding obligation to be satisfied through cash payments, through
the surrender of Shares that the Grantee already owns, or through the surrender
of Shares to which the Grantee is otherwise entitled under the applicable Award
Agreement.
F.    The Board of Directors’ interpretation and construction of the provisions
of the Plan and the rules and regulations adopted by the Board of Directors
shall be final. No member of the Board of Directors (or the Committee) shall be
liable for any action taken or determination made in respect of the Plan in good
faith.
G.    The Board of Directors may impose such other terms and conditions not
inconsistent with the terms of the Plan as it deems advisable, including,
without limitation, restrictions and requirements relating to (i) the
registration, listing or qualification of the Common Stock, (ii) the grant or
exercise of Options, or (iii) the Shares acquired pursuant to the Plan.
H.    Notwithstanding any other provisions of the Plan, the Company shall have
no obligation to deliver any Shares pursuant to the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
Exchange Act or the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.
V.    Participation in the Plan
A.    Participation in the Plan is limited to Eligible Directors.
B.    No member of the Board of Directors who is also an employee of the Company
shall be eligible to participate in the Plan.
C.    Nothing contained in the Plan or in any Award Agreement shall confer upon
any Grantee any right to continue as a director.
VI.    Stock Subject to the Plan
A.    There shall be reserved for the granting of Awards pursuant to the Plan,
and for issuance and sale pursuant to such Awards (including Shares issued
under, or subject to issuance pursuant to outstanding Options issued under the
Predecessor Plan Document), a total of four hundred fifty thousand (450,000)
Shares, which the Board of Directors may allocate in any manner between Options,
Restricted Stock, and Restricted Stock Units. To determine the number of Shares
available at any time for the granting of Awards, there shall be deducted from
the total number of reserved Shares, the number of Shares subject to Awards
granted pursuant to the Plan. The Shares to be issued in connection with Awards
made pursuant to the Plan shall be made available from the authorized and
unissued Shares or shares subsequently acquired by the Company as treasury
shares. If for any reason Shares as to which an Award has been made are
forfeited, terminate, expire, settled in cash or cease to be subject to purchase
pursuant to the Award, then such Shares again shall be available for issuance in
connection with Awards made pursuant to the Plan.
B.    In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of Shares, merger, consolidation, share exchange,
acquisition of property or stock, or any change in the capital structure of the
Company, the Board of Directors shall make such adjustments as may be
appropriate, in its discretion, in the number and kind of shares reserved for
Awards and in the number, kind and price of shares covered by Awards granted.
VII.    Grants of Awards.
A.    The Board of Directors may grant Awards at any time, in its sole
discretion.
B.    The Board of Directors, in its sole discretion, may determine the number
of Shares to be subject to an Award.
C.    During any calendar year, Awards may consist of Options, Restricted Stock,
Restricted Stock Units, or a combination of Options, Restricted Stock, and
Restricted Stock Units.
VIII.    Terms and Conditions of Options
A.    Each Option granted pursuant to the Plan shall be evidenced by an Option
Agreement in such form as the Board of Directors from time to time may
determine.
B.    The Board of Directors shall establish the Option Price at the time of the
grant of Options pursuant to the Plan. The Option Price shall not be less than
the Fair Market Value on the Date of Grant. If the Board of Directors does not
establish a specific Option Price on the Date of Grant, the exercise price per
share shall be the Fair Market Value on the Date of Grant.





--------------------------------------------------------------------------------





C.    Subject to the other limitations set forth in the Plan, each Option may be
exercisable for a term of up to 10 years from the Date of Grant (or such shorter
period as specified in the Option Agreement). On the Date of Grant, the Board of
Directors shall determine the Option Expiration Date of each Option, provided
however, if the Board of Directors does not establish the Option Expiration
Date, the Option Expiration Date shall be the date that is 10 years from the
Date of Grant. Options shall expire and all rights granted by Option Agreements
shall become null and void on the Option Expiration Date stated in the Option
Agreement.
D.    The Board of Directors may provide in the Option Agreement that the right
to exercise each Option for the number of shares subject to each Option shall
vest over such period as the Board of Directors, in its discretion, shall
determine for each Grantee. If the Board of Directors does not designate a
vesting schedule, the Option granted to the Option holder shall not be
exercisable until one (1) year after the Date of Grant, at which time the Option
will be fully exercisable. Notwithstanding the foregoing, each Option Agreement
shall provide that upon the occurrence of a Change in Control of the Company,
all Options then outstanding shall become immediately exercisable.
E.    Options shall be non-transferable and non-assignable, except that a
Grantee may transfer Options by testamentary instrument or by the laws of
descent and distribution. Notwithstanding the foregoing, the Board of Directors
may set forth in the Option Agreement on the Date of Grant or thereafter, that
the Grantee may transfer the Option to members of the Grantee’s immediate
family, to trusts solely for the benefit of such immediate family members and to
partnerships in which such family members and/or trusts are the only partners.
For this purpose, immediate family means the Grantee’s spouse, parents,
children, stepchildren, grandchildren, and legal dependents. Any transfer of
Options made pursuant to this provision shall not be effective until the Grantee
or the Grantee’s personal representative has delivered notice of such transfer
to the Company. If an Option is transferred in accordance with the foregoing,
the Option shall be exercisable solely by the transferee and shall remain
subject to the provisions of the Plan.
F.    Options shall automatically terminate and be null and void as of the date
the Grantee’s service on the Board of Directors terminates if such service
terminates because of any act of (i) fraud or intentional misrepresentation or
(ii) embezzlement, misappropriation, or conversion of assets or opportunities of
the Company or any Affiliated Company.
G.    Unless an Option is forfeited as provided in Subparagraph VIII(F), upon
the death of a Grantee while serving on the Board of Directors or the retirement
of a Grantee from the Board of Directors, that Grantee’s Options whose term have
not expired shall become fully vested and immediately exercisable.
H.    If a Grantee dies during the term of the Grantee’s Option without having
fully exercised his Option, the executor or administrator of his estate or the
person who inherits the right to exercise the Option by bequest or inheritance
shall have the right at any time following the Option holder’s death until the
Option Expiration Date to purchase the number of Shares that the deceased Option
holder was entitled to purchase at the date of his death, after which the Option
shall lapse. Upon the death of the transferee of an Option transferred in
accordance with Subparagraph VIII(E), the executors, administrators, legatees or
distributees of the transferee’s estate may exercise the Option, as the case may
be, for a period of one (1) year following the date of the transferee’s death,
provided that in no event may the Option be exercised after the Option
Expiration Date.
I.    A Grantee of an Option shall have no rights as a shareholder of the
Company, no dividend rights (except as shall be set forth in an Option
Agreement, pursuant to Subparagraph XII(C)), and no voting rights with respect
to the Shares underlying or issuable in respect of such Option until the Option
has been exercised and such Shares have been issued to the Grantee. Except as
shall be set forth in an Option Agreement, pursuant to Subparagraph XII(C)), or
as required pursuant to Subparagraph VI.B., no adjustment shall be made in
respect of any Option for dividends or distributions or other rights in respect
of any Share subject to an Option, for which the record date is prior to the
date upon which the Grantee shall become the holder of record of such Shares.
IX.    Methods of Exercise of Options
A.    A Grantee (or other person or persons, if any, entitled to exercise an
Option hereunder) desiring to exercise an Option as to all or part of the Shares
covered by the Option shall (i) give written notice to that effect to the
Company at its principal office, specifying the number of Shares to be purchased
and the method of payment and (ii) make payment or provisions for payment for
the Shares purchased in accordance with this Paragraph IX. Such written notice
may be given by means of a facsimile transmission. If a facsimile transmission
is used, the Option holder must mail the original executed copy of the written
notice to the Company promptly thereafter.
B.    Payment or provision for payment shall be made as follows:
1.    The Option holder shall deliver to the Company at the Company’s principal
office, United States currency in an amount equal to the aggregate purchase
price of the Shares as to which such exercise relates; or
2.    The Option holder shall tender to the Company, by either actual delivery
of Shares or by attestation, Shares already owned by the Option holder or Shares
that would be delivered under the Option Agreement, together with any cash
tendered therewith, have an aggregate fair market value (determined based on the
Fair





--------------------------------------------------------------------------------





Market Value of a Share on the date the Company receives the notice referred to
in Subparagraph IX(A)) equal to the aggregate purchase price of the Shares as to
which such exercise relates; or
3.    The Option holder shall deliver to the Company an exercise notice together
with irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the aggregate purchase price of
the Shares as to which such exercise relates and to sell the Shares (or a
sufficient portion of the Shares) to be issued upon exercise of the Option to
pay the exercise price and any tax withholding resulting from such exercise and
deliver the cash proceeds, less commissions and brokerage fees to the Option
holder or to deliver the remaining Shares to the Option holder.
4.    Notwithstanding the foregoing provisions, the Board of Directors may limit
the methods by which an Option holder may exercise an Option. In processing any
purported exercise of an Option granted pursuant to the Plan, the Board of
Directors may refuse to recognize the method of exercise selected by the Option
holder (other than the method of exercise set forth in Subparagraph IX(B)(1)).
X.    Terms and Conditions of Restricted Stock Awards
A.    Each award of Restricted Stock shall be evidenced by a Restricted Stock
Agreement between the Grantee and the Company in such form as the Board of
Directors from time to time may determine. Shares of Restricted Stock shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of Restricted
Stock Agreements need not be identical.
B.    The Board of Directors may award Restricted Stock under the Plan for such
consideration as the Board of Directors may determine, including, without
limitation, cash, cash equivalents, past services and future services; provided,
however, that to the extent that an Award consists of newly issued Restricted
Stock, the Award recipient shall furnish consideration with a value not less
than the par value of such Restricted Stock in the form of cash equivalents or
services rendered to the Company or its Affiliated Companies, as the Board of
Directors may determine.
C.    The Board of Directors may make an award of Restricted Stock subject to
vesting. Vesting may occur, in full or in installments, upon satisfaction of the
conditions specified in the Restricted Stock Agreement. During any restricted
period, the recipient shall not sell, transfer, pledge or assign Restricted
Stock awarded under the Plan. Upon the retirement, disability or death of a
Grantee of Restricted Stock, or in special circumstances, the Board of
Directors, in its sole discretion may waive, in whole or in part, any or all
remaining restrictions with respect to such Grantee’s Restricted Stock.
Notwithstanding the foregoing, each Restricted Stock Agreement shall provide
that all Restricted Stock subject to the Restricted Stock Agreement shall become
fully vested upon the occurrence of a Change in Control.
D.    Holders of Restricted Stock shall have the same voting, dividend and other
rights as the Company’s other shareholders. A Restricted Stock Agreement,
however, may require that holders of Restricted Stock invest any cash dividends
received in additional Restricted Stock. Such additional Restricted Stock shall
be subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.
E.    When the Board of Directors grants an Award of Restricted Stock, the
Company shall issue a certificate or certificates in respect of such Restricted
Stock in the name of the recipient. The certificate shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to
Restricted Stock in substantially the following form:
“The transferability of the shares represented by this certificate is subject to
the terms and conditions (including forfeiture) of a Restricted Stock Agreement
entered into between the registered owner and United Fire Group, Inc. A copy of
the Restricted Stock Agreement is on file in the offices of the Secretary of the
Company, at 118 Second Avenue SE, Cedar Rapids, IA 52407-3909.”
XI.    Terms and Conditions of Restricted Stock Unit Awards
A.    Each award of Restricted Stock Units shall be evidenced by an RSU
Agreement between the Grantee and the Company in such form as the Board of
Directors from time to time may determine. Such Restricted Stock Units shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of RSU Agreements
need not be identical.
B.    The Board of Directors may award Restricted Stock Units under the Plan for
such consideration as the Board of Directors may determine, including, without
limitation, cash, cash equivalents, past services and future services; provided,
however, that to the extent that the Shares underlying an Award are to be newly
issued Shares, the Award recipient shall furnish consideration with a value not
less than the par value of such Shares in the form of cash equivalents or
services rendered to the Company or its Affiliated Companies, as the Board of
Directors may determine.
C.    The Board of Directors may make an award of Restricted Stock Units subject
to vesting. Vesting may occur, in full or in installments, upon satisfaction of
the conditions specified in the RSU Agreement. During any restricted period, the
recipient shall not sell, transfer, pledge or assign a Restricted Stock Unit
awarded under the Plan. Upon the retirement, disability or death of a Grantee of
Restricted Stock Units, or in special circumstances, the Board of Directors, in
its sole discretion may waive, in whole or in part, any or all remaining
restrictions with respect to such





--------------------------------------------------------------------------------





Grantee’s Restricted Stock Units. Notwithstanding the foregoing, each RSU
Agreement shall provide that all Restricted Stock Units subject to the RSU
Agreement shall become fully vested upon the occurrence of a Change in Control.
D.    On or as soon as administratively practical following the applicable RSU
Vesting Date (and in all events not later than sixty (60) days after the
applicable RSU Vesting Date), the Company shall deliver to the Grantee of
Restricted Stock Units a number of Shares (as evidenced by an appropriate entry
on the books of the Company or a duly authorized transfer agent of the Company)
equal to the number of Restricted Stock Units that vested on the applicable
Vesting Date (or if set forth in the RSU Agreement, a cash equivalent equal to
the value of the RSUs on the Vesting Date). Upon settlement of any Restricted
Stock Units in accordance with the foregoing provision of this XI(D) and
settlement of any dividend equivalent rights in accordance with Subparagraph
XI(F), the Grantee shall have no further rights with respect to any Restricted
Stock Units that are so paid.
E.    A Grantee of Restricted Stock Units shall have no rights as a shareholder
of the Company, no dividend rights (except as shall be set forth in an RSU
Agreement, pursuant to Subparagraph XII(C)), and no voting rights with respect
to the Shares underlying or issuable in respect of such Restricted Stock Units
until the Restricted Stock Units have vested and the underlying Shares have been
issued to the Grantee. Except as shall be set forth in an RSU Agreement pursuant
to Subparagraph XII(C) or required pursuant to Subparagraph VI(B)), no
adjustment shall be made in respect of any Restricted Stock Unit for dividends
or distributions or other rights in respect of any Share underlying a Restricted
Stock Unit, for which the record date is prior to the date upon which the
Grantee shall become the holder of record of such Shares.
XII.    Limitations on Awards, Vesting, Repricing, Dividends and Dividend
Equivalents.
A.    No Grantee may receive Awards under the Plan that exceed $300,000 in
aggregate grant date fair value in a calendar year. “Grant date fair value”
means: (a) for Options, an amount determined on the date of the grant of such
Option according to the Black-Scholes valuation methodology; and (b) for all
other Awards other than Options, the product of the Fair Market Value per Share
on the date of grant and the aggregate number of Shares subject to the Award.
B.    Without approval of the shareholders of the Company, no Option may be
repriced, replaced, regranted through cancellation, repurchased for cash or
other consideration, or modified (except in connection with an adjustment
pursuant to Subparagraph VI(B)), in each case if the effect would be to reduce
the exercise price for the Shares underlying the Option.
C.    An Option Agreement or RSU Agreement may provide that an Award includes
the right to receive dividends or dividend equivalents (which provision may be
limited solely to special dividends), payable in cash or Shares. Any dividends
or dividend equivalents under an Award will be subject to the same vesting and
performance conditions and payment dates as the underlying Shares, and in no
event shall any dividends or dividend equivalents be paid to a Grantee unless
and until the Award to which they relate has vested.
XIII.    Cancellation and Rescission of Awards
Unless an Award Agreement specifies otherwise, the Board of Directors may
cancel, rescind, suspend, withhold or otherwise limit or restrict any unexpired
or unpaid Awards at any time if the participant does not comply with all
applicable provisions of the applicable Award Agreement and the Plan.
XIV.    Amendments and Discontinuance of the Plan
The Board of Directors shall have the right at any time and from time to time to
amend, modify, or discontinue the Plan provided that, except as provided in
Subparagraph VI(C), no such amendment, modification, or discontinuance of the
Plan shall (i) revoke or alter the terms of any Award previously granted
pursuant to the Plan, (ii) increase the number of Shares to be reserved for
issuance and sale pursuant to Awards granted pursuant to the Plan,
(iii) decrease the price determined pursuant to the provisions of Subparagraph
VIII(B), (iv) change the class of persons to whom Awards may be made pursuant to
the Plan, (v) provide for Options exercisable more than 10 years after the date
granted; or (vi) otherwise modify Subparagraphs XII(A) – (B).
XV.    Plan Subject to Governmental Laws and Regulations
The Plan and the terms of Awards made pursuant to the Plan are subject to all
applicable governmental laws and regulations. Notwithstanding any other
provision of the Plan to the contrary, the Board of Directors may in its sole
and absolute discretion make such changes in the Plan as may be required to
conform the Plan to such laws and regulations.
XVI.    Liability Limited; Indemnification
A.    To the maximum extent permitted by Iowa law, the Company, the Board of
Directors, the Committee and any members of the Board of Directors or the
Committee shall not be liable for any action or determination made with respect
to this Plan.
B.    In addition to such other rights of indemnification that they may have,
the Company shall indemnify the members of the Board of Directors and the
Committee to the maximum extent permitted by Iowa law against any and all
liabilities and expenses incurred in connection with any action or determination
made with respect to this Plan.
XVII.    Miscellaneous





--------------------------------------------------------------------------------





A.    The headings in this Plan are for reference purposes only and shall not
affect the meaning or interpretation of the Plan.
B.    This Plan shall be governed by, and construed in accordance with, the laws
of the State of Iowa, without regard to principles of conflict of laws of any
jurisdiction.
C.    All notices and other communications made or given pursuant to this Plan
shall be in writing and shall be sufficiently made or given if delivered or
mailed, addressed to the employee at the address contained in the records of the
Company or to the Company at 118 Second Avenue, SE, Cedar Rapids, IA 52407-3909.
D.    Notwithstanding anything to the contrary in the Plan, neither the Board of
Directors nor the Committee shall have any authority to take any action under
the Plan where such action would affect the Company’s ability to account for any
business combination as a “pooling of interests.”
XVIII.    Duration of the Plan
The Board of Directors shall make no Awards pursuant to the Plan after the close
of business on December 31, 2029.
XIV.    Restatement and Supersedure.
This Plan amends, restates, supersedes, and replaces the Predecessor Plan
Document. All Awards granted under the Predecessor Plan Document shall be deemed
to be Awards made hereunder.



